Citation Nr: 0636707	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  01-09 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for status post 
radical prostatectomy for carcinoma of the prostate, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel

INTRODUCTION

The veteran had active service from January 1964 until July 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Buffalo, 
New York.

These matters were previously before the Board in October 
2003.  At that time, a remand was ordered to accomplish 
additional development.


The issues of entitlement to an increased rating for status 
post radical prostatectomy for carcinoma of the prostate and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1995 Board decision, service connection for 
PTSD was denied.

2.  The evidence added to the record since December 1995, 
when viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1995 Board decision denying the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. §§ 7103(a) and 7104 (West 2002).

2.  The evidence received subsequent to the December 1995 
Board decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7104 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001); 38 C.F.R. § 3.159 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Regarding the veteran's PTSD claim, the issue on appeal is 
whether new and material evidence has been received to reopen 
a previously denied claim.  In this regard, the Board calls 
attention to Kent v. Nicholson, No. 04-181, which addresses 
notice requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

Here, a February 2005 letter from the RO set forth the 
elements of new and material evidence, as well as for service 
connection.  Moreover, that communication explicitly noted 
the basis for the prior final denial.  As such it fully meets 
the requirements under Kent, satisfactorily informing the 
veteran as to the evidence needed to substantiate his claim.  
Moreover, that letter described the division of 
responsibilities between VA and a claimant in developing a 
claim.  Thus, there are no VCAA notice deficiencies as to 
this issue.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
request to reopen his claim of entitlement to service 
connection for PTSD, no disability rating or effective date 
will be assigned.  As such, there is no prejudice to the 
veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  As instructed in the Board's October 2003 
remand, the VA Medical Centers in Rochester, NY, and Batavia, 
NY, were contacted to determine if they had any treatment 
records pertaining to the veteran.  In this manner, clinical 
reports from the Rochester VA Medical Center, and well as 
from the Medical Center in Canandaigua, have been associated 
with the claims folder.  As clarified in a May 2005 report of 
contact, there were no records found at the VA Medical Center 
in Batavia.

Further regarding the duty to assist, the claims file also 
contains records from the Social Security Administration 
(SSA).  Additionally, the veteran's statements in support of 
his appeal are affiliated with the claims folder.  The Board 
has carefully reviewed such  statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

New and material evidence- PTSD

The veteran initially raised a claim of entitlement to 
service connection for PTSD in October 1988.  That claim was 
denied by the RO in a May 1989 rating decision.  The veteran 
appealed that determination and the matter came before the 
Board in July 1991.  At that time, a remand was ordered.  The 
RO developed the claim further and the appeal returned to the 
Board in April 1993, at which time another remand was ordered 
for additional development.  When such development was 
completed, the RO confirmed the previous denial in an April 
1992 rating/supplemental statement of the case.  Upon return 
to the Board in December 1995, the claim was denied and that 
decision became final.  See38 U.S.C.A. § 7104.

It appears from the record that VA outpatient treatment 
reports received in January 2000 were construed as an 
informal claim with respect to the previously denied PTSD 
issue.  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the veteran here 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a), as in effect prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the last December 1995 
Board decision included the veteran's statements in support 
of his claim.  Among such correspondence was a letter 
received in August 1989 which outlined the veteran's claimed 
in-service stressors.  He stated that while in Vietnam he 
participated in many patrols around the Chu Lai area, in 
which he faced sniper fire.  On one occasion he witnessed 
three Viet Cong observing him and training their rifles in 
his direction.  He stood up, expecting to be fired upon, but 
they backed away and left.  The veteran indicated that his 
own weapon was not within reach at the time of that incident.  
He also described an incident in which he was fired upon 
while in a helicopter.  The veteran jumped out of the chopper 
and shot at a nearby hootch, thinking Viet Cong were inside.  
When he entered, there were no Viet Cong there, but instead 
two children, covered in blood.  He stated that he was not 
authorized to fly with that crew and that no report of the 
incident was ever made by anyone.  

The veteran's August 1989 statement also noted additional in-
service stressors.  For example, the veteran recalled one 
night where there were suspected sappers on a fuel farm and 
he had to go out alone and investigate.  The veteran recalled 
another night, when sappers hit an airstrip while he was at a 
machine gun position.  He stated that two A4 Skyhawks were 
destroyed in that attack.  There was shooting and flares 
throughout that night.  The following morning, the veteran 
saw the dead Viet Cong, which he reported brought him 
satisfaction.  The veteran further described an incident in 
which two Sea-bees drowned while walking a fuel line from a 
barge to an onshore fuel farm.  There was a line of men 
holding the fuel line and walking it in the water to the 
shore.  The first three men at the front of the line were 
taken by the undertow.  The veteran reported that he was the 
fourth man in the water.  Only one of the Sea-bees was 
rescued.  The veteran did not know their names.  

The August 1989 letter of record at the time of the last 
final Board decision in December 1995 also noted the 
veteran's stressor of off-loading injured or wounded 
Vietnamese civilians brought to a hospital.  One day the 
veteran saw a civilian who was soaked from head to toe in 
blood.  According to the veteran's report, it appeared that 
half of his chest and head had been "blown away."  The 
veteran also described being proximate to an explosion near 
the hospital cook tent.  The veteran helped carry the wounded 
to the hospital afterward, picking up pieces of flesh and 
body parts out of the sane.  He later learned that 3 people 
died in that explosion.  He explained at his March 1990 
hearing that the explosion occurred by the hospital in Chu 
Lai.

The August 1989 communication listed two final in-service 
stressors.  First, the veteran indicated that he let another 
servicemen go on R & R in his place.  That individual died in 
a plane crash when returning to Vietnam.  Finally, the 
veteran noted an incident in which dead Viet Cong were burned 
in a hole, while everyone was laughing and enjoying 
themselves.  

The testimonial evidence of record at the time of the last 
final Board decision in December 1995 also included 
transcripts of a March 1990 RO hearing and a May 1991 Board 
hearing.  At those hearings, the veteran again reiterated the 
stressful in-service experiences previously noted above.  At 
the May 1991 Board hearing, the veteran also stated that he 
witnessed a helicopter crash while at New River, North 
Carolina.  (Transcript "T," at 3.)  The veteran also 
described a confrontation with a Vietnamese civilian who was 
suspected of being Viet Cong.  The veteran had a gun to his 
face and wanted to kill him.  (T. at 9.)  

The veteran submitted further statements addressing his in-
service stressors which were associated with the claims 
folder at the time of the last final December 1995 Board 
decision.  He also submitted letters addressed to his parents 
postmarked during his time of service that mentioned the 
drowning incident.  Also of record were results of ink 
analysis on those letters, which indicated that the text of 
that correspondence was written on ink not commercially 
available during the veteran's active service.  

The testimonial evidence of record in December 1995 also 
included lay statements from the veteran's family, attesting 
to the veteran's change in demeanor upon return from service.

At the time of the last final Board decision in December 
1995, the claims folder also included newspaper articles 
describing the truck explosion in Chu Lai and the collision 
of helicopters.  

Regarding official military records, the claims folder in 
December 1995 included the veteran's personnel records, as 
well as command chronologies furnished by the Marine Corps 
Historical Center.  These records failed to corroborate any 
of the stressors claimed by the veteran.  

In terms of medical evidence, the claims file in December 
1995 contained the veteran's service medical records.  Such 
records show that in August 1967, the veteran was admitted to 
Camp Lejeune Naval Hospital for evaluation after having held 
several people at gun-point in his barracks for approximately 
30 
minutes.  On admission, his general physical examination was 
entirely within normal limits.  Upon neurologic evaluation 
the veteran was alert and oriented, with intact speech and 
memory functions.  Although numerous tests were performed, 
except for repeated electroencephalograms (EEGs), all tests 
were normal.  He was 
seen in consultation by members of the Department of 
Psychiatry, who found no evidence of a psychiatric disorder.  
Psychological testing was carried out in detail and indicated 
a situational reaction with depression, anxiety, and 
hopelessness.  Following discussion in some detail by members 
of the Neurologic, Psychiatric, and Psychological 
Departments, the consensus was that the attacks represented 
psychomotor seizures, as substantiated by repeated abnormal 
EEG's.  The relevant diagnosis was psychomotor epilepsy, 
etiology unknown, and a medical evaluation board determined 
that the veteran was unfit for service.

Also of record in December 1995 were VA and private post-
service treatment records.  Such records revealed treatment 
for epilepsy in 1968.  Treatment for psychiatric symptoms is 
first seen in 1988, with diagnoses of PTSD made at that time.  
One such record, a June 1988 VA hospitalization report 
indicated that the symptoms previously attributed to temporal 
lobe epilepsy were instead due to PTSD.  

After considering the above evidence, the Board in December 
1995 denied the veteran's claim of service connection for 
PTSD, finding that the veteran had not engaged in combat with 
the enemy and concluding that none of the veteran's claimed 
in-service stressors had been verified. 

The evidence submitted subsequent to the last prior final 
Board decision in December 1995 includes VA and private 
treatment reports dated from 1996 to 2006, as well as VA 
examination reports dated in January 2000 and May 2000.  Such 
evidence reflects continued diagnoses of PTSD.  A February 
2000 VA neurologic examination concluded that there was no 
support for a diagnosis of any form of epilepsy.  In some 
cases, the diagnosis was explicitly attributed to combat, as 
seen in a July 2000 VA progress report and a November 2004 VA 
record of outpatient treatment.  The evidence added to the 
record since December 1995 also includes the veteran's 
statements in support of his claim.  In one such statement, 
his March 2001 notice of disagreement with the rating on 
appeal, the veteran contended that he had been misdiagnosed 
as having a seizure disorder and that the in-service incident 
in which he held people at gunpoint was a manifestation of 
PTSD.  He asserted that the February 2000 VA examination 
finding no evidence of epilepsy supported his claim.  

Again, the requirements to reopen a claim under 38 C.F.R. 
§ 3.156(a) are twofold.  First, a submission of evidence must 
be found to be "new."  In the present case, the evidence 
added to the record subsequent to the December 1995 Board 
decision includes reports of medical treatment to the present 
time.  This evidence was not previously of record, and to the 
extent that it reflects veteran's state of current 
disability, it is not cumulative or redundant when compared 
to evidence previously in the claims folder.  Thus, the 
evidence submitted after December 1995 is "new" under 
38 C.F.R. § 3.156(a).  

The Board will now consider whether the submissions added to 
the record subsequent to the January 1991 rating decision are 
"material" under 38 C.F.R. § 3.156(a).  To be material, the 
evidence must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (emphasis added).  

The basis of the Board's denial in 1995 was the lack of 
evidence to show that the veteran engaged in combat with the 
enemy or to verify any of his claimed in-service stressors.  
The evidence added to the claims folder since 1995, while 
indicating diagnoses of "combat-related PTSD" does not 
serve to establish that the veteran actually engaged in 
combat with the enemy.  Indeed, such assessments were based 
wholly on the veteran's reported military history, 
unsubstantiated by any other source.  In this regard, the 
CAVC has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  Other 
case law further holds that an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Because the evidence does not establish that the veteran 
engaged in combat with the enemy, independent evidence is 
necessary to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran, 6 Vet. App. at 
288-89 (1994).  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  

The evidence submitted since 1995 also fails to verify any of 
the veteran's in-service stressors.  Given the case law cited 
above, a verified stressor is critical to substantiating a 
PTSD claim for non-combat veterans.  Because the newly 
submitted evidence does not verify any stressors, it does not 
bear directly and substantially on the matter under 
consideration and is not so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim. 

Based on the above, the evidence added to the record since 
the last final Board determination in December 1995 is not 
material, and the requirements under 38 C.F.R. §3.156(a) for 
reopening a previously denied claim have not been met.  

The Board acknowledges the veteran's contentions that the 
current evidence contains competent findings that his 
historical diagnosis of epilepsy was incorrect.  He further 
contends that the symptoms in service upon which a diagnosis 
of epilepsy were based were actually manifestations of PTSD.  
However, this information was already in the claims file at 
the time of the December 1995 Board denial.  Specifically, a 
June 1988 VA hospitalization report of record in 1995  
indicated that the symptoms previously attributed to temporal 
lobe epilepsy were instead due to PTSD.  Thus, the veteran's 
primary contention was already embedded in the evidence 
considered at the time of the last final denial and as such, 
his assertions do not themselves constitute new and material 
evidence.  

In conclusion, the evidence submitted subsequent to the last 
final Board decision in December 1995 denying entitlement to 
service connection for PTSD is not material.  As such, the 
veteran's request to reopen his claim must be denied.  


ORDER

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for PTSD is denied.




REMAND

The Board has reviewed the evidence of record and finds that 
additional development is required in order to satisfy VA's 
duty to assist the veteran with respect to his increased 
rating and TDIU claims.  

Regarding the veteran's claim of entitlement to an increased 
rating for status post radical prostatectomy for carcinoma of 
the prostate, it is noted that the veteran is currently 
evaluated as 40 percent disabling pursuant to Diagnostic Code 
7527.
That code section provides that prostate gland injuries, 
infections, hypertrophy, or postoperative residuals should be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant. 

Under 38 C.F.R. § 4.115b, it is noted that voiding 
dysfunction should be rated as urine leakage, frequency, or 
obstructed voiding.  In the present case, only the provisions 
associated with urine leakage allow a maximum benefit in 
excess of the 40 percent currently in effect.  Under such 
provisions, a 60 percent rating is warranted where the 
evidence demonstrates leakage requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.

In the present case, the veteran underwent VA genitourinary 
examinations in March 1998 and December 1998.  While those 
examination reports noted that the veteran used absorbent 
pads for urinary incontinence, there was no mention as to how 
many times per day the veteran changed his pads.  Moreover, 
while the veteran and his wife submitted statements 
discussing his symptomatology associated with the residuals 
of his prostate surgery, these communications did not specify 
the number of absorbent pads used by the veteran daily.  
Because such information is critical to achieving an 
increased rating, another examination should be scheduled for 
the purpose of more clearly establishing the nature and 
extent of the veteran's symptomatology.  

Regarding the veteran's TDIU claim, it is noted that 
38 C.F.R. § 4.16(a) provides for assignment of a total 
disability rating where the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more. 
38 C.F.R. § 4.16(a) (2006).  Moreover, 38 C.F.R. § 4.16(b) 
provides that if a veteran fails to meet these percentage 
standards but nevertheless is shown to be unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities, then a grant of a total 
disability rating is still possible.  Such cases should be 
submitted to the Director of Compensation and Pension service 
for extra-schedular consideration.

In the present case, the veteran is service-connected at 40 
percent for his status post radical prostatectomy.  He is 
also in receipt of a 20 percent evaluation for a tendon and 
muscle laceration of the right hand and at 10 percent for 
psychomotor epilepsy.  These compensable disabilities yield a 
combined rating of 60 percent.  This does not meet the 
threshold criteria set forth under 38 C.F.R. § 4.16(a).  
However, as provided under 38 C.F.R. § 4.16(b), 
unemployability due to service-connected disabilities can 
still serve as a basis for a grant of a total rating via 
extra-schedular consideration.  However, the claims file does 
not contain any competent opinion as to whether the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Therefore, such an opinion should be obtained.

The Board further observes that none of the VCAA letters of 
record apprise the veteran as to the evidence necessary to 
substantiate a TDIU claim.  Such notice should be provided.


Accordingly, the case is REMANDED for the following action:

1.  With respect to the veteran's claim 
of entitlement to TDIU, issue a VCAA 
notice letter which satisfies all VCAA 
notice obligations in accordance with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
TDIU claim and inform him of the division 
of responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  
He should also be provided notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Schedule the veteran for a 
genitourinary examination.  Any necessary 
tests should be performed.  The VA 
examination is asked to clearly indicate 
all current symptomatology.  
Specifically, the examination report 
should indicate whether the veteran wears 
absorbent pads for urinary incontinence 
and if so, how many times per day he must 
change those pads.  The claims folder 
should be reviewed in conjunction with 
the examination and the examination 
report should indicate that such review 
occurred.

3.  Schedule the veteran for a general 
medical evaluation.  The examiner should 
note all current diagnoses.  The examiner 
is further requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran is unable to secure 
or follow a substantially gainful 
occupation, and if not, whether such 
inability is solely the  result of his 
service-connected disabilities.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims folder should be 
reviewed in conjunction with the 
examination and the examination report 
should indicate that such review 
occurred.

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


